Chambers, J.
(dissenting) — I concur with Justice Ireland’s thoughtful dissent, and I also respectfully dissent on constitutional grounds. The legislature clearly declared that governmental entities should be held just as accountable for their tortious conduct as private persons and corporations. RCW 4.96.010(1). We have previously held that nonclaim statutes that create two classes of tortfeasors, government and private, and discriminate in favor of governments are unconstitutional. We have recognized a single exception to this rule. The opportunity of governments to negotiate and settle claims provides a rational purpose justifying a short delay in filing a complaint. Once the government denies a claim, no rational basis remains for the discriminatory preferential treatment and therefore RCW 4.96.020 is unconstitutional as applied to the facts of this case.
The law of torts serves two basic functions: it seeks to prevent future harm through the deterring effect of potential liability and it provides a remedy for damages suffered. W. Page Keeton et al., Prosser and Keeton on the Law of *325Torts § 4, at 20-26 (5th ed. 1984). The legislature has waived sovereign immunity; thus, the law of torts applies to governments. While the State may decline to waive immunity at all, it may not choose to condition waiver upon arbitrary conditions. “Once sovereign immunity has been waived, even partially, any legislative classifications made with reference thereto will be constitutional only if they conform to the equal protection guarantees of the state and federal constitutions.” Jenkins v. State, 85 Wn.2d 883, 890, 540 P.2d 1363 (1975). Statutes that discriminate between victims of governmental and nongovernmental tortfeasors are constitutional only if there is, at minimum, a “substantial rationalQ” reason for the discrimination.7 Hunter v. N. Mason High Sch. & Sch. Dist. No. 403, 85 Wn.2d 810, 815 n.5, 818-19, 539 P.2d 845 (1975).8
In Hunter, we considered a nonclaim statute that denied a right of action to persons harmed by the State unless they provide the government with notice within 120 days of the injury. Hunter, 85 Wn.2d at 811. This procedural prerequisite to tort recovery has no counterpart in actions between private parties. Nonclaim statutes, then and now, create two classes of tortfeasors, governmental and nongovernmental. Hunter, 85 Wn.2d at 813. Statutory classifications which substantially burden these rights for some individuals, but not all, are impermissible under the equal protection clause of the Fourteenth Amendment unless they are “reasonable, not arbitrary, and . . . rest upon some ground of difference having a fair and substantial relation to the object of the legislation, so that all persons similarly circumstanced shall be treated alike.” F.S. Royster Guano Co. *326v. Virginia, 253 U.S. 412, 415, 40 S. Ct. 560, 64 L. Ed. 989 (1920).
We have already examined the arguments “most often put forward as justification for the special demands non-claim statutes place on persons with claims against the government and its subdivisions,” including the size of governmental entities and their need to investigate claims and to budget. Hunter, 85 Wn.2d at 815. We rejected each argument, concluding that “the only function the special treatment given governmental bodies seems to perform is the simple protection of the government from liability for its wrongdoing.” Hunter, 85 Wn.2d at 817-18.9 We concluded that the special protection provided to alleged governmental wrongdoers violated the equal protection clause of the fourteenth amendment of the United States Constitution and the special privileges and immunities prohibition of the Washington State Constitution, article I section 12. Hunter, 85 Wn.2d at 819. “[T]he unjustifiable discriminations these statutes make preclude their enforcement, not just in some cases but in all.” Hunter, 85 Wn.2d at 820.
In Hall v. Niemer, 97 Wn.2d 574, 649 P.2d 98 (1982) and Daggs v. City of Seattle, 110 Wn.2d 49, 750 P.2d 626 (1988), this court again confronted nonclaim statutes.10 Elaborating on our previous holding, we held that claim-filing laws would not be invalidated where they served the “important function of fostering inexpensive settlement of tort claims!, s]o long as the procedural burdens of filing claims with the government are reasonable.” Daggs, 110 Wn.2d at 53; see *327also Hall, 97 Wn.2d at 581 (finding insubstantial and rational burdens on tortfeasors constitutional). Hall and Daggs did not create a new rule that nonclaim statutes discriminating between private and governmental wrongdoers were somehow now per se constitutional. Instead, an exception was carefully carved out of Hunter. Claim filing statutes must have a rational purpose for discriminating between governmental and nongovernmental tort victims in order to survive equal protection challenges. Daggs, 110 Wn.2d at 56; Hall, 97 Wn.2d at 581. Hunter held that discrimination between governmental and nongovernmental tortfeasors could not be justified by the size, need for investigation, or budgetary planning of the government. Hunter, 85 Wn.2d at 816-17. In Daggs we concluded that, where the statute of limitation was not affected, the short 60-day buffer period between filing a claim and suit is reasonably related to achieving negotiated settlements. Daggs, 110 Wn.2d at 57 (quoting Hall, 97 Wn.2d at 584 n.4). In other words, a short 60-day waiting period is a fair and reasonable means to accomplish the limited and rational purpose of giving the government an opportunity to negotiate and settle claims. Read together, Hunter and Daggs stand for the proposition that the only rationale we have recognized for discriminating between governmental and private wrong doers is the opportunity to negotiate and settle claims, and then only if the burden on the claimant is a short delay in pursuing the claim. With this rationale in mind, I examine the facts of this case.
Medina wished to file his lawsuit within three years of injury, but was effectively barred from doing so by the complex and complicating application of RCW 4.96.020. He would not have been prohibited from filing suit against a private party. The District denied his claim, before the 60-day waiting period had ended, but after the three-year statute of limitations had lapsed.11 According to the major*328ity, Medina was required by unyielding law to file his complaint on a single magic date; precisely 60 days after the notice was filed. A complex rule for computing the 60 days must be followed. CR 6(a). No margin of error, according to the majority, is permitted, even an error in favor of timely compliance.
The public utility district investigated and concluded that there was no merit to Medina’s claim and rejected it. In essence the utility district closed all negotiations and efforts to settle. Put another way, the utility district invited Medina to bring suit, and Medina accepted the invitation. Now the district claims, and the majority accepts, that even though negotiation and settlement was no longer an issue, Medina was still required to wait the full 60 days. Since the only rational basis we have recognized for the discriminatory advantage given governments by the nonclaim statutes is to negotiate and settle (and no other basis is argued to us), no rational basis appears for the special treatment. We have already ruled that this special treatment violates the equal protection clause of the fourteenth amendment of the United States Constitution and the special privileges and immunities prohibition of article I, section 12 of the Washington State Constitution. Hunter, 85 Wn.2d at 818-19. While we have recognized exceptions to this principle, the exceptions should not be allowed to swallow the rule.
Not only does the majority fail to state what possible rational basis exists for strict application of a claim-filing statute once the governmental tortfeasor denies the claim, the majority also implies that the basis for the statute is no longer relevant to our analysis. Majority at 310, 313-14. Although the 5-4 majority in Daggs applied a rational basis review of the statutes, minimum scrutiny has never meant a complete lack of scrutiny.
The majority incorrectly assumes that navigating a complex set of rules regarding statutes of limitation places no real impediment on tort victims. These rules that give a *329special benefit to governmental entities can ultimately prevent a plaintiff from having his day in court. Justice Utter once wrote:
Nonclaim statutes constitute a barrier to suit for a significant number of victims of governmental misfeasance. It is a rare plaintiff who happens to know of the short notice period he must comply with, or to consult a lawyer before his time to file has expired. Only where the injured person is educated or well advised enough to know in advance of his or her legal rights is compliance with the notice requirements realistically possible. By increasing the demands on the potential plaintiff, these statutes grossly magnify the unfair impact of the unequal distribution of legal counsel and knowledge between rich and poor.
Hunter, 85 Wn.2d at 813-14 (footnote omitted).
Where the government rejects a claim before the expiration of the special 60-day buffer granted governmental defendants for negotiation and settlement, there remains no basis whatsoever for upholding application of a statute that can bar citizens’ access to our courts and prevent the full and fair resolution of grievances. Certainly, the state constitution vests the legislature with the power to direct the manner in which suits may be brought against the state. Const, art. II, § 26. However, the manner directed must not violate equal protection. In this case, RCW 4.96.020 is unconstitutional as applied.
Therefore, I respectfully dissent and would remand the case for trial.
Sanders, J., concurs with Chambers, J.

 Depending on the exact nature of the discrimination, substantial or compelling governmental interest may be required. See Hunter v. N. Mason High Sch. & Sch. Dist. No. 403, 85 Wn.2d 810, 815 n.5, 539 P.2d 845 (1975).


 I am aware that the Court of Appeals has previously considered this issue and rejected a similar equal protection challenge in Pirtle v. Spokane Public School District No. 81, 83 Wn. App. 304, 921 P.2d 1084 (1996). There, without significant analysis, the Court of Appeals found that the waiting period is rationally related to a legitimate state goal. Pirtle, 83 Wn. App. at 309. This is true. However, here the Court of Appeals did not consider whether the application of the statute under such circumstances is rationally related to a legitimate state goal.


 Governmental bodies are not necessarily larger than private tortfeasors, nor are they necessarily more prone to liability. Hunter, 85 Wn.2d at 816. Additionally, claim-notice requirements do not necessarily facilitate budget planning since smaller governmental entities will usually purchase insurance like any private individual or corporation, and larger ones will carry liability insurance as permitted by statute. Hunter, 85 Wn.2d at 817 (citing Lunday v. Vogelmann, 213 N.W.2d 904, 910 (Iowa 1973) (Reynoldson, J., dissenting)).


 The statute struck down in Hunter was not formally amended until 1993. See Laws of 1993, ch. 449, § 3. Hall v. Niemer, 97 Wn.2d 574, 649 P.2d 98 (1982) and Daggs v. City of Seattle, 110 Wn.2d 49, 750 P.2d 626 (1988) both considered the closely related statutory schemes governing claims against various political subdivisions of the State provided by chapters 36.45 and 35.31 ROW and a parallel city ordinance, former Seattle Municipal Code 5.24.005 (1982).


 The statute of limitations gave Medina until January 9, 1998 to file his lawsuit. He filed his claim with the county public utility district within the statute, on January 7, 1998. Filing with the county tolled the statute until March *3289, 1998, a Monday. His claim was rejected on January 13, 1998, after the statute had run, but during the time it was tolled.